NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OCTAVIO GONZALEZ OVIEDO,                        No.    16-73778

                Petitioner,                     Agency No. A073-932-684

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Octavio Gonzalez Oviedo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing Oviedo’s

appeal from an immigration judge’s (“IJ”) decision denying Oviedo’s application

for asylum, withholding of removal, and relief under the Convention Against

Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Oviedo failed

to show past persecution. Specifically, substantial evidence supports the agency’s

determination that Oviedo failed to establish that the extortion he suffered at the

hands of Mexican police rose to the level of persecution, see Mansour v. Ashcroft,

390 F.3d 667, 672 (9th Cir. 2004) (“[P]ersecution is an extreme concept that does

not include every sort of treatment our society regards as offensive.” (citation

omitted)), or that the attempted kidnapping by unknown individuals was on

account of a protected ground, see INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(an applicant “must provide some evidence of [motive], direct or circumstantial”);

see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”).

      As to Oviedo’s fear of future persecution, substantial evidence supports the

agency’s determination that Oviedo failed to establish a nexus between the harm


                                          2
he fears and a protected ground. See Elias-Zacarias, 502 U.S. at 483; Zetino, 622

F.3d at 1016. Our conclusion is not affected by the differing nexus standards

applicable to asylum and withholding of removal claims. Cf. Barajas-Romero v.

Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (discussing Zetino v. Holder having

drawn no distinction between the standards where there was no nexus at all to a

protected ground).

      Thus, Oviedo’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Oviedo failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3